DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 was filed after the filing date of the instant application on 09/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 15 of U.S. Patent No. 10,783,901, and as being unpatentable over claims 1, 5, and 15 of U.S. Patent No. 10,861,446. Although the claims at issue are not identical, they are not patentably distinct from each other because:

■ Claims 1 and 11 of the instant application are broader in scope than the claims 1, 5, and 15 of the patent 10,783,901, for example, the combination of claims 1 and 2 of the pending application has the similar and/or word-for-word limitations as claim 1 of the patent 10,783,901 and omitted detail features such as “performing automatic speech recognition (ASR) processing on the first audio data”, etc.; claim 1 of the pending application has the similar and/or word-for-word limitations as claim 5 of the patent 10,783,901 and omitted detail features such as “causing the user to repeat the first user input”, “selecting a topic based …”, etc.; and the combination of claims 11 and 12 of the pending application has the similar and/or word-for-word limitations as claim 15 of the patent 10,783,901 and omitted detail features such as “causing the user to repeat the first user input”, etc. And therefore, claims 1 and 11 (i.e., omission of an element and its function in a combination) of the pending application are broader than claims 1, 5, and 15 of the patent 10,783,901.

■ Claims 1 and 11 of the instant application are broader in scope than the claims 1, 5, and 13 of the patent 10,861,446, for example, claim 1 of the pending application has the similar and/or word-for-word limitations as claim 1 of the patent 10,861,446 and omitted detail features such as “performing automatic speech recognition (ASR) processing on the first audio data …”, “performing natural language understanding (NLU) …, etc.; claim 1 of the pending application has the similar and/or word-for-word limitations as claim 5 of the patent 10,861,446 and omitted detail features such as “performing natural language processing …“, “identifying alternative …”, etc.; and claim 11 of the pending application has the similar and/or word-for-word limitations as claim 13 of the patent 10,861,446 and omitted detail features such as “perform natural language processing …“, “identify alternative …”, etc. And therefore, claims 1 and 11 (i.e., omission of an element and its function) of the pending application are broader than claims 1, 5, and 13 of the patent 10,861,446.
When claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761.  Also, omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before, In re KARLSON (CCPA) 136 USPQQ 184 (1963).

Note: A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

■ Claims 1 and 11 are recited limitations “… first data representing a first user input;”, “determining the first data corresponds to a user identifier;”, and “… the user identifier;” in lines 2, 3, and 5 of claim 1, and in lines 5,6, and 9 of claim 11. And thus, it is unclear whether “a first user” is the same as “a/the user identifier or not. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-10 and 12-20 are rejected for the same reasons set forth above.
	Appropriate correction is required.
	
	Allowable Subject Matter
Claims 1-20 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(b), 37 CFR 1.321(c) or 1.321(d) to overcome the rejection based on a nonstatutory double patenting ground, and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record listed below and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.
Komissarchik et al. (US-PGPUB 2017/0345426 A1) disclose a system and methods for robust voice-based communication of humans and Internet of Things (IoT) (See Fig.1).
Renard et al. (US-PGPUB 2016/0098992 A1) providing a voice assistant including performing automatic speech recognition, obtaining a context of user, performing natural language understanding, and taking the first action based on the context of the user and the natural language understanding (See Fig.1).
Kwak et al. (U.S. Patent No. 8,954,326 B2) disclose apparatus and method for voice command recognition based on a combination of dialog models (See Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
05/06/2022